DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on January 26, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 5 and 10 have been amended; claims 2 and 3 are canceled; and claim 12 has been added. Accordingly, claims 1 and 4-12 are pending in this application, with an action on the merits to follow.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 begins a statement with a bullet point symbol of “(d)”.  Claim 1, from which claim 12 depends, already uses “(d)” as a symbol.  It is suggested that claim 12 be amended to use the symbol “(e)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant has amended the claim to recite “wherein the first pocket comprises a ply of material sharing one seam with a seam interconnecting at least two panels of the garment, wherein the at least two panels comprise the back panel and at least one of a left front panel, a right front panel and a head piece” (emphasis added).  It is unclear whether Applicant is trying to positively recite that there is a left front panel, a right front panel and a head piece, or merely at least one of these structures because the phrase “the at least two panels” implies there only needs to be the back panel and one more of the items listed.  Correction is required.  For purposes of examination, the claim is not being interpreted as requiring that there be all of a left front panel, a right front panel and a head piece, but only one of these items is required, and said one of those items is sharing the seam with the other item and the first pocket’s ply of material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 10-12 (claim 5 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over LaRocco (US 2006/0059597) in view of Sager et al. (hereinafter “Sager”) (USPN 4,891,846).
Regarding independent claim 1, LaRocco discloses a garment (bib #10 is a garment) comprising a back panel (rear portion #20 is a back panel (see Fig. 4 of LaRocco)) and a layer (front portion #18); and an integrated first pocket (pouch #14) into which a remainder of the garment is configured to be packed, when the remainder of the garment is not in use (as described in Para. 0035 and Fig. 10, the bib is foldable into the pouch #14 when not in use); wherein the first pocket comprises an opening (open end #28) arranged at a lower end of the garment (see Fig. 1, open end shares a bottom edge with the bottom edge of the overall bib garment, at a lower end thereof), wherein the opening is downwardly directed (Fig. 4 shows open end #28 directed downwardly), and wherein the opening does not comprise a closure means (LaRocco does not disclose any closure means for the open end #28); and wherein the first pocket is directly attached to the back panel and wherein the first pocket is directly attached to the layer (see Fig. 4, which shows the arrangement of the pouch #14 (i.e. first pocket), which is in direct attachment with each of the front (i.e. layer) and rear (i.e. inner lining, as recited in the claim.
Sager teaches a similar bib garment that includes several layers, wherein there are two outer layers that may be polyester, cotton, or blends thereof (Col. 5, Lines 37-39 of Sager), and multiple inner layers that are absorbent (Col. 5, Lines 26-36 of Sager).
LaRocco and Sager teach analogous inventions in the field of upper body bib garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the multiple absorbent layers of Sager to reside in between the front portion #18 and rear portion #20 of LaRocco in order to provide the bib with additional absorption capability (as taught by Sager) to prevent liquid from reaching the underlying clothing of the wearer (as such is desired by LaRocco; Para. 0005 of LaRocco).  As a result of the modification, there would exist multiple absorption layers between the front and rear portions of modified LaRocco, wherein it would have been obvious to have the pouch housed behind the absorption layers (i.e. to protect the interior of the pouch by providing more barriers from liquid penetration therethrough) and be directly between the added absorption layers and the rear portion #20 (i.e. back panel), thus providing the pouch #14 to be directly attached to the back panel and to the inner lining (i.e. the added absorption layers define the inner lining), as claimed.
Regarding claim 4, the modified garment of LaRocco (i.e. LaRocco in view of Sager, as explained above) is disclosed such that the first pocket extends along a majority of a vertical extension of the back panel of the garment (the pouch at least extends “along” an arbitrary majority of a vertical extension of the rear portion #20; 
Regarding claim 5, the modified garment of LaRocco (i.e. LaRocco in view of Sager, as explained above) is disclosed such that the first pocket comprises a ply of material (the pouch itself has at least a ply of material, as shown in Fig. 4 of LaRocco) sharing one seam with a seam interconnecting at least two panels of the garment (Paras. 0034-0035 of LaRocco describes a seam that can integrally secure the pouch #14 to the front and rear portions #18/20, so allow the pouch to be inverted to be removed from cavity #26 between the front and back portions), wherein the at least two panels comprise the back panel (rear portion #20 is one of the at least two panels) and at least one of a left front panel, a right front panel and a head piece (front portion #18 occupies both a left and a right side, so it is at least either a left front panel or a right front panel; see the 35 U.S.C. 112(b) rejection of claim 5 above regarding the interpretation of this language, as best as can be understood).
Regarding claim 10, the modified garment of LaRocco (i.e. LaRocco in view of Sager, as explained above) is disclosed such that the remainder of the garment is packed into the first pocket by everting at least one of the first pocket or the remainder of the garment (Para. 0035 describes the pouch itself as being inverted before stuffing the remainder of the bib body therein).

Regarding claim 12, the modified garment of LaRocco (i.e. LaRocco in view of Sager, as explained above) is disclosed such that the opening defines at least a portion of a lowermost portion of the garment in a relaxed, upright configuration (see Fig. 1 of LaRocco).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over LaRocco in view of Sager as applied to claim 1 above, and further in view of Hager (USPN 4,404,687).
Regarding claims 6 and 7, the modified garment of LaRocco (i.e. LaRocco in view of Sager, as explained above) teaches all the limitations of claim 1, as set forth above, but does not teach that the first pocket comprises a second pocket into which the first pocket is configured to be packed, when the remainder of the garment is packed into the first pocket (claim 6), wherein the second pocket is arranged inside the first pocket when the garment is in use (claim 7).
Hager teaches a garment foldable into a bag (#100), wherein the bag includes a smaller pouch (#120) therein, into which the bag can be packed into the smaller pouch (as shown in Figs. 4-5 of Hager), the smaller pouch #120 having a belt #140 attached thereto for carrying the smaller, stuffed pouch around the waist of the user when not in use (as shown in Fig. 6 of Hager).

Regarding claims 8 and 9, the modified garment of LaRocco (i.e. LaRocco in view of Sager and Hager, as described with respect to claims 5 and 6 above) would result in structure that would also meet the limitations of claims 8 and 9, which require wherein the first pocket further comprises a pulling element (the added flexible belt from Hager would serve as a “pulling element” inasmuch as it has been defined in the claim; since the smaller pouch is part of the larger existing pouch #14 (i.e. first pocket), the first pocket would comprise therein the flexible belt as part of its overall structure) adapted to pull the remainder of the garment into the first pocket (claim 8) (the belt would at least be capable of “pulling” the remainder of the bib garment into the first pocket, upon inversion of the pouch and/or bib), wherein the pulling element comprises a first fixing element adapted to interact with a second fixing element attached to the first pocket thereby forming a carrying strap for the first pocket (claim 9) (as shown in Fig. 5 of .
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPN 4,067,066 (Bruno) - teaches a garment with a pocket with a lower downwardly-directed opening that shares a lower edge of the garment
US 2008/0078027 (Smith) - teaches a garment piece (upper section) with a pocket #190a that shares a lower downwardly-directed opening
US 2008/0115251 (Puckey) - teaches a garment with a lower pocket with a downwardly-directed opening at the lower end of the garment
US 2013/0067631 (Crye) - teaches a garment with a lower pocket with an opening partially downwardly-directed at the lower end of the garment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732